DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

Claim 10 and 15 are canceled. 
Claim 16 is a new claim. 
Claims 1-9, 11-14, and 16 are pending. 









Claim Objections
Claim 1 and 16 are objected to because of the following informalities:  Claims 1 and 16 recite “census tracks” when they should state “census tracts.”  Appropriate correction is required.

Response to Arguments

35 USC 101

Applicant's arguments filed 6/15/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

Applicant argues on page 7

Further, amended claim 1 includes using the assigned census tracts "to access a data base to associate data associated with those one or more assigned census tracks with the first geographically defined area." Such a step cannot reasonably be accomplished by a user without a computer. The combination of the steps of claim 1 also are a practical application with meaningful limits.

Examiner respectfully disagrees. 

The step of accessing and associating data are mere data manipulation steps that can be performed without the use of a computer. Given a real world example, a user can access data such as by looking up documents or picking up a piece of paper with data on it and can mentally associate that data with respect to the census tract and first geographically defined area. The database is treated as an additional element and not part of the abstract idea analysis in step 2A-1. The database here (i.e. storing data in a computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 

Applicant argues on page 7-8

In addition, the claimed combination improves the function of a computer system by, inter alia, efficiently assigning census tracts to geographically defined areas and using the census tracts to access a database. As is noted in paragraph [0011] of the present application, "Many data sources are keyed or organized on a census tract basis. For example, one aspect of the Florida Cancer Data System is that it provides every reportable case of cancer correlated to US census tract. Further, the U.S. Census Bureau has many data bases which are organized or accessible by census tract, for example, the American Community Survey (ACS). In order to view and analyze such data in terms of other geographically defined areas, there is a need to correlate between census tracts and other geographically defined areas."

Examiner respectfully disagrees. 

The claimed invention does not improve the functioning of a computer. The Applicant states “efficiently assigning” and “correlating.” These claimed improvements are nested in the abstract idea of assigning and correlating (i.e. mental process) and do not improve the functioning of a computer. Merely improving a mental process is not the same as improving the functioning of a computer. In addition, the claims are merely automating a manual process of assigning census tracts to geographically defined areas. The courts have indicated may not be sufficient to show an improvement in computer-functionality: mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).

USC 103
Applicant’s arguments, filed 6/15/2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 103 rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-9, 11-14, and 16 are directed to the statutory category of a method and system. 

Regarding step 2A-1, Claims 1-9, 11-14, and 16 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 11 and 16 recite the limitations of 

obtaining at least one first characteristic value associated with a first geographically defined area of a plurality of geographically defined areas and a plurality of second characteristic values each associated with a census tract of a plurality of census tracts; assigning census tracts to the first geographically defined area when the census tracts lie completely within the first geographically defined area; identifying one or more census tracts of the plurality of census tracts that intersect the first geographically defined area; and assigning the identified one or more census tracts to the first geographically defined area based on a comparison of a sum of the second characteristic values of the identified one or more census tracts against the at least one first characteristic value of the first geographically defined area-using the one or more assigned census tracts to access…data… to associate data associated with those one or more assigned census tracks with the first geographically defined area; and wherein the at least one first characteristic value is a population value associated with the first geographically defined area and the plurality of second characteristic values are a plurality of population values associated with the plurality of census tracts.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process (including an observation, evaluation, judgment, opinion), because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor and memory, the claims language encompasses a user simply obtaining data regarding values of a census tract and geographically defined areas and assigning/identifying census tracts based on the obtained information. The claims also state accessing and associating data which can be done without the use of any computer component. These limitations do not require a computer and are mere data manipulation steps. A user can simply do this while looking at a map of different geographic regions. 
It is clear the limitations recite this abstract idea grouping, but for the recitations of generic computer components. The mere nominal recitations of generic computer components do not take the limitations out of the mental process grouping. 
Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, and database. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further the assigning step and stating that assigning is done with respect to a best fit algorithm (claim 4 and 9). In another example, the dependent claim further states the kinds of values the system looks at such as population values (claim 10 and 15).   

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element
Claim 1 additionally recites database. 
Claim 11 states system, processor, memory, data source, and database. 
Claim 16 recites Method, however method is not considered an additional element
Claim 16 additionally recites data source. 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general-purpose computer as seen in para 0022.  
When looking at the additional elements in combination, the applicant’s specification merely states a general-purpose computer as seen in para 0022. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amount to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-9, 11-14, and 16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Su (US20160314256A1) Discloses an application server predicts respiratory disease risk, rescue medication usage, exacerbation, and healthcare utilization using trained predictive models. The application server includes model modules and submodel modules, which communicate with a database server, data sources, and client devices.
Pah (US20170212992A1) Discloses systems and methods for generating probabilistic maps that depict the probability distribution of data across a geographical region. More particularly, the systems and methods described here are capable of generating probabilistic maps of associated data at finer geographical resolution than is available for the associated data and are also capable of estimating and outputting related errors at that same geographical resolution.

Patel (20210125732) Discloses system and method for predicting comorbidity trajectories of disease categories on a census tract-basis.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/           Examiner, Art Unit 3683